Citation Nr: 0843492	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left great toe.

2.  Entitlement to service connection for a left ankle 
sprain.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a cervical 
disability

6.  What evaluation is warranted for post-traumatic stress 
disorder from July 15, 2005?

7.  What evaluation is warranted for a right ankle sprain 
from May 23, 2004?




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from August to December 
1997, and February 2003 to May 2004.  The veteran also served 
in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted entitlement to 
service connection for PTSD and a right ankle sprain, 
assigning a 10 percent and noncompensable evaluation, 
respectively.  All other claims were denied.  In an April 
2007 rating decision, the RO increased the rating for PTSD to 
30 percent.  The veteran appeals all claims.

In September 2006, the veteran testified before a Decision 
Review Officer at the Hartford RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran has residuals of a fractured left great toe.  

2.  The veteran is not currently diagnosed with a left ankle 
disability.

3.  The veteran is not currently diagnosed with a right knee 
disability.

4.  Resolving reasonable doubt in the veteran's favor, a 
lumbosacral disability was incurred in service.

5.  A chronic cervical disorder was not demonstrated in-
service, and a current cervical disorder has not been 
associated with the appellant's military service. 

6.  Since July 15, 2005, the veteran's PTSD has not been 
productive of more than mild occupational and social 
impairment with reduced reliability and productivity.

7.  Since May 23, 2004, the veteran's right ankle disability 
has not been productive of moderate limited motion.


CONCLUSIONS OF LAW

1.  Residuals of a left great toe disability were incurred 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  A left ankle disability was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  A right knee disability was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303; Brammer, 
3 Vet. App. at 225.

4.  A lumbosacral disability was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

5.  A cervical disability was not incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

6.  Since July 15, 2005, PTSD has not met the criteria for an 
evaluation greater than 30 percent.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).

7.  Since May 23, 2004, a right ankle disability has not met 
the criteria for a compensable evaluation.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2004 and July 2005 of the information and evidence 
needed to substantiate and complete a claim.  VA did fail to 
fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the claims for service connection 
for cervical, left ankle, and right knee disabilities, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  With 
respect to the claims of entitlement to service connection 
for a lumbosacral disorder, and residuals of a left great toe 
fracture the veteran it is premature to address whether he 
was prejudiced by the lack of notice until the RO is given 
the opportunity to assign an initial rating and an initial 
effective date.  

Regarding the veteran's claims for an increased initial 
rating of PTSD and a right ankle disability, as service 
connection, an initial rating, and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).



Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. 3.6(c)(1) (2008).  
INACDUTRA is generally Reserve duty other than full-time 
duty. 38 C.F.R. 3.6(d) (2008).

Toe, Left Ankle, and Right Knee

The veteran fractured his left great toe in May 1999 when he 
dropped a 75 pound tow bar on his foot.  See May 1999 
Hartford Hospital notes.  An examination revealed an 
extremely tender and red distal aspect of the left great toe 
with mild hematoma at the nail's base.  Id.  X-rays showed a 
comminuted fracture involving the distal phalanx of the left 
great toe.  One fracture involved the articular cortex.  No 
major displacement was seen.  He was given a boot cast.  

Unfortunately, the appellant's left great toe was never 
examined by VA postservice.  Still, just as every gunshot 
wound leaves a scar on the skin, so too does every fracture 
leaves a permanent scar on the bone, even if the fracture is 
completely healed and the bone changes are only observed 
radiographically.  In light of the foregoing, and the 
appellant's credible statement that he required treatment to 
remove the left great toe's nail post injury, service 
connection for residuals of a left great toe fracture is in 
order.

The veteran rolled both ankles while doing physical training 
in Iraq.  He injured his left ankle in October 2003, and his 
right ankle in February 2004.  He first reported for medical 
attention in March 2004, for both injuries.  He was diagnosed 
with minor left ankle sprain, and a right ankle sprain.  See 
March 2004 statements of medical examination and duty status.  
The veteran is service connected for a right ankle 
disability.  

At an August 2005 VA examination ankle motion was intact and 
range of motion was normal.  There were no varus or valgus 
angulations of the os calcis in relationship to the long axis 
of the tibia and fibula.  The examiner noted mild swelling of 
the right ankle, but not of the left ankle.  There are no 
other medical records that show any complaints or treatment 
of the left ankle.

Service medical records show that the veteran twisted his 
right knee in February 2003 while playing basketball.  Mild 
to moderate swelling and pain were associated with the 
injury.  Five days after the injury, the veteran reported he 
was doing better.  He was diagnosed with a knee sprain.  In 
mid-March 2003, the veteran was seen for a follow-up, where 
he reported being 90 percent better.  He had no pain while 
walking, and had occasional swelling.  See March 2003 
chronological record of care.  The veteran was deployed 
shortly after this injury.  

In August 2005, the veteran was afforded a VA examination.  A 
right knee examination did not disclose any swelling, 
deformity, or instability.  Range of motion was normal.  The 
examiner opined that the veteran's symptoms were consistent 
with musculoskeletal pain.  There were no significant 
abnormalities noted, and he did not appeal to have any 
functional disability.  The record contains other indications 
that the veteran's knees are normal.  See October 2005 lower 
back physical therapy report (noting, "[d]emonstrated and 
performed [s]upine bridge exercise with knees ben[t]"); 
September 2005 outpatient record (lower extremity motor and 
light touch sensation revealed normal results).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claims of entitlement to service connection 
for left ankle and right knee disabilities must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.  Id.; 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Cervical and low back disorders

The veteran was activated from the National Guard and served 
in Iraq in 2003 and 2004.  When he returned, he noted that a 
history of back pain during the deployment.  See February 
2004 post-deployment questionnaire.  The service medical 
records do not show any complaints or treatment of cervical 
or back pain.  Approximately one year after redeployment, the 
veteran filed a claim for cervical and low back pain.  

At an August 2005 VA examination the veteran complained of 
intermittent pain and discomfort in the neck and low back.  
He did not appear to have any functional disability.  Upon 
examination, he showed full neck movements without any 
restriction.  He was referred to the chiropractic clinic for 
assistance with his low back pain.  A November 2005 
lumbosacral x-ray revealed minimal retrolisthesis of L5 on 
S1.  The claims file also contains records of the veteran's 
ongoing physical therapy for his low back pain.  See March 
2006 physical therapy records.  There is no postservice 
evidence of cervical pathology, and no postservice evidence 
linking a current cervical disorder to service.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The veteran has a current lumbar disorder, most recently 
diagnosed as retrolisthesis of L5 on S1.  The record contains 
a notation that he had back pain on active duty, while 
deployed in Iraq.  The veteran is credible.  Therefore, 
continuity of symptomatology is shown through his own 
statements, and corroborated by his indication on his post-
deployment questionnaire that he had back pain while deployed 
to Iraq.  It is reasonable to believe that excessive strain 
and lifting during deployment would cause low back pain.  The 
Board awards the benefit of the doubt to the claimant, and 
grants entitlement to service connection for a lumbar 
disorder.

The Board, however, is constrained to deny entitlement to 
service connection for a cervical disorder.  In this respect, 
a chronic cervical disorder was not demonstrated in-service, 
and there is no medical evidence linking a current cervical 
disorder to any term of military service.  In the absence of 
such evidence, entitlement to service connection for a 
cervical disorder must be denied.  
 
Initial rating increase

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

At an August 2005 VA examination, the veteran reported 
nightmares occurring seven to ten times per month, anxiety 
while driving, hypervigilence, mildly exaggerated startle 
reactions, and difficulty in his relationship with his 
girlfriend.  He was diagnosed with mild PTSD, and assigned a 
GAF score of 70.  A GAF score of 61 to 70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV at 46-47.  
Based upon the findings from this examination, the RO granted 
service connection and assigned a 10 percent evaluation.

In April 2007, the veteran was afforded another VA 
examination by the same examiner.  He reported chronic 
symptoms much as described at the last examination, as well 
as depressive symptoms.  He described both emotional and 
physiological reactivity to reminders.  He appeared more 
"high strung and emotionally sensitive than previously, 
appearing near tears several times during the interview."  
He reported increased anger, social avoidance, decreased 
tolerance, decreased patience for others, and difficulty 
sleeping.  The veteran was no longer in a relationship with 
his girlfriend.  His mood was depressed, but his thought 
process was logical and organized.  No suicidal or homicidal 
ideation was reported.  Insight and judgment were good.  The 
appellant was emotionally distant.  He was diagnosed with 
PTSD and major depressive disorder, and assigned a GAF score 
of 62.  

The examiner noted that there had been a decrement in the 
veteran's functioning and an increase in symptomatology due 
to the onset of a major depressive disorder secondary to PTSD 
with its attendant social and vocational consequences.  The 
disorder was judged to cause mild to moderate impairment.

In records from Vet Center therapy sessions and the veteran's 
hearing, he noted that losing a job, but the record shows 
that he obtained a new job and was employed.  The Vet Center 
records also note a history of nightmares, startle response 
and intrusive thoughts since discontinuing Sertraline.  See 
June and July 2006 Vet Center notes; September 2006 RO 
hearing transcript, pp. 5-7.  

The Board finds that the veteran does not warrant a higher 
rating.  He reported no panic attacks, and did not show any 
impaired judgment or impaired abstract thinking.  Although he 
demonstrated some difficulty in establishing and maintaining 
effective work and social relationships, he remained able to 
seek, obtain, and maintain new employment.  See September 
2006 RO hearing transcript, p. 7.  The veteran revealed such 
symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment, appropriately warranting a 30 
percent rating.  He continued to receive GAF scores between 
61 and 70, indicating mild symptoms.  For these reasons, the 
Board finds that the veteran's initial rating of 30 percent 
is correct, and his claim is denied.

The Board notes, of course, that should the appellant 
experience increased pathology in the future from any service 
connected disorder, he should file a claim for an increased 
rating.  The nature and extent of his disorder would then be 
reevaluated based on the evidence then available.

Right Ankle

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
rating is warranted for moderate limited motion of the ankle.  
Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II.

At the August 2005 VA examination, the examiner noted right 
ankle swelling.  Ankle motion was intact, range of motion 
bilaterally was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  X-rays of the right ankle revealed no 
evidence of acute fracture, dislocation, or skeletal 
abnormality.  No DeLuca factors were noted.  No other 
evidence pertaining to limited motion of the right ankle is 
contained in the record.

As the veteran's range of motion of his right ankle was 
normal, he does not warrant a compensable rating.  Therefore, 
his claim is denied.

Conclusion

The Board has considered the doctrine of reasonable doubt.  
Except to the extent indicated, the preponderance of the 
evidence is against the veteran's claims, and the doctrine is 
not otherwise for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder, 
and for residuals of a fractured left great toe is granted.

Entitlement to service connection for a left ankle sprain, 
residuals of a right knee injury, and a cervical disorder is 
denied.



An evaluation greater than 30 percent is not warranted for 
post-traumatic stress disorder from July 15, 2005.

A compensable evaluation is not warranted for a right ankle 
sprain from May 23, 2004.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


